Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. Patent No. US 6,629,426.  

   	Regarding claim 1, Kim discloses a pressure generation apparatus for superconducting power equipment, in which a pressure generation device is disposed inside a pressure vessel [Fig. 4, 20] in which a superconducting fault current limiter [Fig. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Paul et al. Patent No. US 6,629,426.  
	Regarding claim 2, Paul does not disclose that the pressure vessel is configured so that both ends of a cooling tank having a shape of a cylindrical chamber are formed as a dome portion having a dome shape. 
	Paul discloses a pressure vessel having a tank rectangle having separate parts/portions.  Paul discloses the claimed invention expect for the pressure vessel being a dome shape.  It would have been obvious matter of design choice to have the vessel tank in the form of a dome shape, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 3, Paul does not disclose that the pressure generation device is formed on a side of the dome portion on either end of both ends inside the .
Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not disclose that the pressure generation device includes: a partition provided in a direction vertically traversing the dome portion, a heater provided between the partition and the dome portion; and a liquid nitrogen inlet provided on a lower side of the partition. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Claims 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 16: The prior art does not disclose a pressure generation method using the pressure apparatus for superconducting power equipment, the method comprising: moving liquid nitrogen stored in a storage part into an evaporation part through a liquid nitrogen inlet in a lower end of a partition; heating the liquid nitrogen moved into the evaporation part by a heater inside the evaporation part; increasing an equilibrium gas pressure inside the evaporation part as the liquid nitrogen is evaporated by heating of the heater and increase in volume; moving gaseous nitrogen generated by evaporating the liquid nitrogen above a liquid level of the liquid nitrogen stored in the storage part through a gas outlet; and allowing the gaseous nitrogen to apply pressure to a liquid level of the liquid nitrogen stored in the storage part so that a constant pressure is formed inside the pressure vessel. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836